Citation Nr: 1108642	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  07-23 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of bilateral eye trauma.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a sleep disorder.

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for a digestive disorder, claimed as incontinence and constipation.

8.  Entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to March 1979.

These matters come before the Board of Veterans' Appeals (Board) from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2010, the Veteran's representative submitted to the Board additional evidence for consideration in connection with the claims on appeal along with a waiver of RO jurisdiction of such evidence.  Thus, the Board accepts this evidence for inclusion in the record on appeal.  38 C.F.R. § 20.1304 (2010).

The issues of entitlement to service connection for headaches, sleep disorder, low back disorder, hearing loss, tinnitus, digestive disorder, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A preponderance of the evidence of record does not show that the Veteran has a currently diagnosed residuals related to an in-service bilateral eye trauma.  

CONCLUSION OF LAW

Residuals of bilateral eye trauma were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  


The Veteran was notified of the provisions of the VCAA by the RO in correspondence dated in February 2005.  This pre-adjudication letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  

With respect to the Dingess requirements, in May 2007, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that notice, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

As indicated above, certain VCAA notice was provided after the initial unfavorable AOJ decision.  However, the Federal Circuit Court and Veterans Claims Court have since further clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, and then go back and readjudicate the claim, such that the essential fairness of the adjudication - as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit Court held that a SOC or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the May 2007 notice was provided to the Veteran, the claim was readjudicated in a July 2007 SSOC.

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

First, the RO has obtained service treatment records and all available VA treatment records dated from 2004 to 2007.  The Veteran submitted VA and private treatment records as well as written statements discussing his contentions.  

The Board observes that the Veteran identified that he received VA treatment for his claimed disorders from 1982 to 2004 at the VA Medical Center (VAMC) in New York, New York.  Generally, outstanding relevant treatment records by VA facilities are considered in the constructive possession of VA adjudicators during the consideration of a claim, and thus, must be added to the claims file prior to appellate review.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  However, in this case, the Board has determined that even if VA treatment records dated from 1982 to 2004 from the New York VAMC showed treatment for a bilateral eye disorder for which service connection could be awarded, the denial of the claim outlined below hinges on the fact that there is no diagnosis of a bilateral eye disorder (other than refractive error) during the time period from the date of claim until the present.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).

Based on the foregoing reasons and the particular facts presented in this case, the Board finds that no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

The Board further acknowledges that a VA medical examination was not provided with regard to the issue of entitlement to service connection for residuals of eye trauma, nor was a VA medical opinion obtained to determine the nature and etiology of his eye complaints.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).   

In deciding to remand the issue for a medical nexus opinion, the Board notes that the Federal Circuit, in a recent decision, upheld the determination that a VA medical examination is not required as a matter of course in virtually every veteran's disability case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran, in which case an examination may not be required).  

The Board concludes an examination is not needed in this case.  In so finding, the Board acknowledges that service treatment records show that the Veteran was seen in service for a hematoma under the eye as well as an irritation of the eye.  However, crucially, as will be discussed below, the Veteran has not submitted any competent and credible evidence of a current disability of the eyes for which service connection may be awarded.  There is no evidence of a diagnosis of any eye disability until several years post-service and no evidence linking this condition to active service.  The Veteran's statements of current disability are found to lack credibility and probative value.  Such evidence is therefore insufficient to trigger VA's duty to provide an examination.  The Court has held, in circumstances similar to this, where the supporting evidence of record consists only of a lay statement, that VA is not obligated, pursuant to section 5103A(d), to provide an appellant with a medical nexus opinion.  Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the veteran's claim because there was no evidence, other than his own lay assertion, that " 'reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms").  

The Board therefore finds that no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2010).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2010).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2010).

Factual Background and Analysis

The Veteran contends that he suffers from residuals of eye trauma that were incurred during active service.  

As an initial matter, for purposes of entitlement to benefits, the law provides that refractive error of the eyes is a developmental defect and not a disease or injury within the meaning of applicable legislation.  In the absence of superimposed disease or injury, service connection is not granted for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; Veterans Benefits Administration (VBA) Manual M21-1MR, Part III, iv.4.B.10.d.

Service treatment records detailed that the Veteran suffered a hematoma under his left eye after being punched during a fight in July 1976 and was later treated for eye irritation in October 1976.

Post-service VA treatment records dated in February 2005 showed findings of refractive error OU (both eyes).  The Veteran was noted to have no visual or ocular complaints but reported suffering eye trauma from "something broken" six years before.  However, aside from the refractive error, no other disability of the eyes was identified.  The Board must underscore that no disability of the eyes, to include residuals of trauma, was identified on examination aside from the refractive error.  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board acknowledges that the United States Court of Appeals for Veterans Claims (Court) has held in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.

Here, as discussed above, evidence of the record shows that the Veteran has never been diagnosed with any residuals of eye trauma since he filed his claim for entitlement to service connection in December 2004.  The only disability identified during the applicable time period is a refractive error.  However, as discussed above, service connection may not be granted for refractive error of the eyes.  Moreover, service treatment records and VA treatment records do not show that the Veteran has any current eye disorder that resulted from a superimposed injury or disease to a defect such as refractive error.  VAOPGCPREC 82-90 (July 18, 1990).  As such, entitlement to service connection must be denied due to lack of a present diagnosis and Shedden element (1) is not met as to this appeal.  Consequently, the Board also finds that entitlement to service connection for residuals of bilateral eye trauma is not warranted.

Evidence of record also includes the Veteran's statements asserting in-service incurrence of the claimed disorder, continuity of symptomatology since service, and a nexus between his claimed disorder and active service.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

In this case, while he is competent to state that he has had eye pain or visual problems since service, the Veteran is not competent to provide testimony regarding the nature of his claimed eye trauma residuals.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because an eye disorder is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  The Veteran's unsubstantiated statements regarding the nature of his claimed eye trauma residuals are found to lack competency and are without probative value.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  

The probative value of the Veteran's statements are further weakened when weighed against the evidence of record.  Indeed, as noted, the report of the February 2005 eye evaluation did not identify a disability of the eyes other than a refractive error, even in light of the Veteran's reported history eye trauma.  This treatment note also causes the Board to question the Veteran's credibility.  Notably, the Veteran made no reference to his active service but instead discussed injuring his eye in 1999.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

In sum, the Board finds that the criteria for entitlement to service connection for the claimed eye disorder has not been established, either through medical evidence or through the Veteran's lay statements.  The claim for service connection for residuals of bilateral eye trauma must therefore be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.


ORDER

Entitlement to service connection for residuals of bilateral eye trauma is denied.



REMAND

The Board's review of the claims file reveals that further development on the matters of entitlement to service connection for headaches, a sleep disorder, a low back disorder, hearing loss, tinnitus, a digestive disorder, and an acquired psychiatric disorder is warranted.

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id.

Service treatment notes showed that the Veteran was fitted for earplugs in January 1975 and complained of anxiety in December 1975.  While service treatment notes did not reflect any complaints or findings of tinnitus, an October 1976 treatment record detailed complaints of hearing loss, findings of left ear impaired hearing, an assessment of minimal hearing loss well within Marine Corps standards, and a warning to the Veteran to stay away from loud noises.  Additional clinic records detailed treatment for otitis media (September 1975), abdominal and stomach pain (February and April 1976), hyperacidity (July 1976 and February 1977), slight ear infection (November 1976), severe gastrointestinal distress (December 1976), and serous otitis (January 1978).  The Veteran's DD Form 214 indicated that his military occupational specialty (MOS) was General Warehouse Maintenance.

Post-service VA treatment records dated in September and October 1995 documented complaints of tinnitus, depression, substance abuse, and a prior head injury two years before.  Treatment notes dated in January 2005 reflected complaints of tinnitus as well as noted that the Veteran worked at a lumber yard.  

A March 2006 VA treatment record listed an assessment of depression/anxiety, GERD symptoms, and intermittent diarrhea.  After reviewing the Veteran's service records, a VA physician noted that the records provided evidence of treatment for hearing loss with recurrent otitis media, anxiety, and probable irritable bowel syndrome with alternating diarrhea and constipation as well as GERD in an addendum report.  She further indicated that the Veteran does have continued complaints of the above conditions and is likely as not service connected for them.

VA audiogram test results dated in May 2007 appear to show hearing loss that is sufficient to meet the criteria for impaired hearing for VA purposes under 38 C.F.R. § 3.385.  In that May 2007 VA treatment record, the Veteran reported in-service noise exposure from working in supply as well as post-service occupational exposure from work as a bus driver and complained of bilateral tinnitus for the last 20 years.  

In light of the cumulative record, the AMC should arrange for the Veteran to undergo a VA examination(s) to determine the nature and etiology of his claimed hearing loss, tinnitus, digestive disorder, and acquired psychiatric disorder on appeal as well as his claimed low back disorder (only if necessitated by receipt of additional VA treatment records dated from 1982 to 2004 as discussed below).  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The claims file reflects that the Veteran has received medical treatment from the VA Outpatient Clinic (VAOPC) in Orlando, Florida; however, as the claims file only includes treatment records from that facility dated up to July 2007, any additional records should be obtained.  In a March 2005 statement of record, the Veteran identified that he had received treatment for his claimed conditions at VA Medical Center (VAMC) in New York, New York, from April 1982 to July 2004.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

Evidence of record also reflects he received medical treatment for his claimed psychiatric disorder at Beth Israel Hospital in New York in the early 1980s.  Any records from this private treatment provider should be obtained.  38 C.F.R. § 3.159(c) (2010). 

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated him for his claimed headaches, sleep disorder, low back disorder, hearing loss, tinnitus, digestive disorder, and acquired psychiatric disorder for the time period since March 1979.  Of particular interest are any outstanding VA records of evaluation and/or inpatient or outpatient treatment of the claimed headaches, sleep disorder, low back disorder, hearing loss, tinnitus, digestive disorder, and acquired psychiatric disorder from the Orlando VAOPC, for the period from July 2007 to the present, and from the New York VAMC, for the period from April 1982 to July 2004.  Also of particular interest are any private treatment records from Beth Israel Hospital in New York for the period from March 1979 to the present.

After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his claimed digestive disorder.  All indicated tests and studies are to be performed. Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any diagnosed digestive disorder is etiologically related to his period of active service.  In doing so, the examiner should acknowledge and discuss the findings made by the VA physician in the March 2006 VA treatment record as well as statements from the Veteran asserting the continuity of symptomatology since service.

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with supporting rationale.

3.  Arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of any psychiatric disorder found to be present.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner (a VA psychologist or psychiatrist) for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any diagnosed psychiatric disorder found to be present had its onset in or is related to service.

In doing so, the examiner should acknowledge the Veteran's assertions of a causal link between his claimed disorder and active service, VA treatment records dated in 1995 and 2006 showing diagnoses of depression and anxiety, and the opinion and findings of the VA physician in the March 2006 VA treatment record.  The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with supporting rationale.

4.  The Veteran should also be afforded an appropriate VA examination to determine the nature and etiology of his claimed bilateral hearing loss and tinnitus.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner should state whether the Veteran has hearing loss for VA purposes.  Next, the examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any diagnosed bilateral hearing loss, if such is found, and/or tinnitus is etiologically related to his period of active service, to include claimed in-service noise exposure.  In doing so, the examiner should acknowledge and discuss the in-service audiogram results, the Veteran's statements asserting the continuity of symptomatology since service as well as post-service occupational exposure, and the findings of the VA physician in the March 2006 VA treatment record. 

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with supporting rationale.  

5.  If and only if additional records showing treatment for a low back disorder are received from the New York VAMC, the Veteran should be afforded an appropriate VA examination to clarify the nature and etiology of his claimed low back disorder.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any diagnosed low back disorder is etiologically related to his period of active service.  In doing so, the examiner should acknowledge and discuss the in-service treatment for low back strain, post-service VA treatment records dated in 1996 and 2006 detailing complaints of low back pain, the January and February 2006 private chiropractor statements, findings made by the VA examiner in the July 2007 VA examination report, and statements from the Veteran asserting the continuity of symptomatology since service.

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with supporting rationale.

6.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655.

7.  Upon completion of the above, readjudicate the issues on appeal, with consideration of all evidence obtained since the issuance of SSOC in July 2007.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate SSOC and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


